IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ronald P. Cooley, individually and     :
derivatively on behalf of the Lofts at :
1234 Condominium Association,          :
                     Appellant         :
                                       :
                 v.                    :           No. 1668 C.D. 2018
                                       :
Lofts at 1234 Condominium Association, :
Thomas Marrone, and Echo Volla         :


PER CURIAM                               ORDER


             NOW, June 15, 2020, having considered Appellant’s application for

reargument and Appellees’ answers in response thereto, the application is denied.